Citation Nr: 0213006	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-24 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to a compensable original rating for a left 
knee disability.

2.  Entitlement to a compensable original rating for 
bilateral bunions.

3.  Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324 based upon multiple noncompensable service-connected 
disabilities.

(The issues of entitlement to service connection for a left 
eye injury and entitlement to a compensable original rating 
for temporomandibular joint dysfunction will be the subject 
of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to May 
1999.  The veteran had 14 years, nine months, and 21 days of 
prior active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
temporomandibular joint dysfunction, bilateral bunions, and 
status post meniscal tear of the left knee and assigned all 
those conditions noncompensable ratings.  That rating 
decision also denied service connection for a left eye injury 
and denied a compensable rating pursuant to 38 C.F.R. 
§ 3.324.

The veteran's claims of entitlement to service connection for 
a left eye injury and entitlement to a compensable original 
rating for temporomandibular joint dysfunction will be the 
subject of a later decision.  The Board is undertaking 
additional development on those issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When that action is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing those issues.



FINDINGS OF FACT

1.  The evidence shows that the veteran has a history of 
removal of a left knee meniscus which is currently 
symptomatic.

2.  The evidence shows that the veteran is able to walk short 
distances at a moderate pace, ascend and descend stairs, and 
heel and toe walk.  The evidence does not show severe hallux 
valgus equivalent to amputation of the great toe, operation 
with resection of the metatarsal head, or a moderate 
disability of either foot.

3.  The veteran has established a compensable rating for his 
left knee disability, thus a claim for a compensable rating 
pursuant to 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities cannot be considered.



CONCLUSIONS OF LAW

1.  The criteria for an original rating of 10 percent for a 
left knee disability are met as of June 1, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate 
II, Diagnostic Codes 5256 through 5261 (2001).

2.  The criteria for a compensable original rating for 
bilateral bunions are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5280, 5284 
(2001).

3.  The veteran's claim for entitlement to a compensable 
rating pursuant to 38 C.F.R. § 3.324 based upon multiple 
noncompensable service-connected disabilities is dismissed.  
38 C.F.R. § 3.324 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, letters issued to the veteran, and the RO rating 
decisions issued regarding the claims.  The veteran has 
specifically been informed of the pertinent provisions of the 
VCAA by means of the March 2001 letter.

In the March 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate the claim and of what 
evidence the veteran was responsible for obtaining and what 
would be obtained by VA.  Accordingly, the Board finds that 
VA has met its obligations to notify the veteran of the 
evidence needed to substantiate the claim and of what 
evidence the veteran is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board further notes that the Court has found that there 
is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  The Court also 
indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran's 
claims for increase arise from disagreement with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court 
in Fenderson, would be appropriate.

I.  Entitlement to a compensable original rating for a left 
knee disability.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 to 5261 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows slight 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), symptomatic removal of semilunar cartilage (Diagnostic 
Code 5259), limitation of flexion to 45 degrees (Diagnostic 
Code 5260), or limitation of extension to 10 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.

A rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258), limitation of flexion to 30 
degrees (Diagnostic Code 5260), or limitation of extension to 
15 degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

An October 1999 VA examination shows that the veteran took 
Motrin for knee and foot pain at least once every two weeks.  
He had been using it more but developed stomach irritation.  
The veteran underwent arthroscopic surgery in service in 1997 
and was found to have a meniscal tear and cartilage injury.  
He complained of daily knee pain and stated that he was 
unable to go up a ladder, which he had to do for work 
occasionally due to that discomfort.  He was able to walk a 
short distance at a moderate pace and could go up and down 
stairs without difficulty.  He had not missed any work, but 
on occasion his knee would get in a particular position and 
he could not straighten it due to excruciating pain.  This 
happened rarely.  Physical examination found that his knees 
had full range of motion from 0 degrees to 140 degrees.  
There was minimal crepitus on the left with full extension 
and minimal pain in the left with 5 degrees of flexion.  His 
strength was 5/5 and equal bilaterally.  The examiner 
diagnosed degenerative joint disease of the knees, status 
post-surgical repair of a meniscal tear on the left.  The 
examiner noted that degenerative joint disease was documented 
in the 1997 X-rays of the veteran's knees.

The Board finds that the evidence supports a rating of 10 
percent for the veteran's left knee disability.  The evidence 
shows symptomatic removal of semilunar cartilage that 
warrants a 10 percent rating pursuant to Diagnostic Code 
5259.  The veteran complains of frequent pain and occasional 
locking of the knee, which demonstrates symptoms following 
semilunar cartilage removal.

However, the Board finds that a 20 percent rating is not 
warranted.  The evidence does not show any moderate recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint; limitation of flexion to 30 degrees; 
or limitation of extension to 15 degrees.  The evidence shows 
that the veteran has a full range of motion in the left knee.  
The evidence does not show recurrent subluxation or lateral 
instability.  While the evidence shows episodes of locking 
and pain, the evidence does not show dislocated semilunar 
cartilage as the semilunar cartilage was repaired or removed 
during the veteran's service.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent.  In this regard examinations 
have not revealed weakness and there have been no reports of 
fatigability or incoordination.  The evidence shows that the 
veteran is capable of a full range of motion, with crepitus 
and complaints of mild pain at 5 degrees.  The veteran also 
complains of rare incidents of locking.  The evidence does 
not demonstrate limitation of motion, weakened motion, excess 
motion, incoordination, fatigability, or pain on motion of a 
severity sufficient to warrant a rating greater than 10 
percent.

Accordingly, the Board finds that the criteria for an 
original rating of 10 percent for a left knee disability are 
met as of June 1, 1999, the date on which the veteran 
established service connection.  Therefore, an original 
rating of 10 percent is granted subject to the laws and 
regulations governing the disbursement of monetary benefits.  
The preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate 
II, Diagnostic Codes 5256 through 5261 (2001).

II.  Entitlement to a compensable original rating for 
bilateral bunions.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's bilateral bunions have been 
evaluated pursuant to the criteria for the evaluation of 
hallux valgus found in Diagnostic Code 5280 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows severe 
unilateral hallux valgus if equivalent to the amputation of 
the great toe, or operated unilateral hallux valgus with 
resection of the metatarsal head.  A 10 percent rating would 
also be warranted pursuant to Diagnostic Code 5284 where the 
evidence showed a moderate foot injury.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

An October 1999 VA examination shows that the veteran took 
rare doses of Motrin for knee and foot pain at least once 
every two weeks.  He had been using it more, but developed 
stomach irritation.  The veteran had bilateral foot pain, 
left greater than right.  He had particularly sore feet in 
the morning as well as after any prolonged sitting or 
standing exercises.  When he began to move again, it was 
particularly painful.  He had been given orthotic arch 
supports to wear for this.  He was able to walk short 
distances at a moderate pace and could go up and down stairs 
without difficulty.  He was unable to go up a ladder, which 
he had to do occasionally for work.  He had no lower 
extremity edema.  He could heel and toe walk without 
difficulty.  His strength was 5/5 and equal bilaterally.  He 
had mild bunion with hallux deviation on both feet and 
minimal evidence of planus on either foot.  He noted 
tenderness on both feet on the dorsum.  The examiner 
diagnosed pes planus bilaterally as well as hallux valgus on 
either side.  The examiner was uncertain what to make of the 
discomfort the veteran felt on the dorsal portion of the feet 
with long periods of standing.  The examiner believed that 
his history was more consistent with plantar fasciitis, but 
that it was clearly in the wrong distribution.

The Board finds that the criteria for a compensable original 
rating for the veteran's bilateral bunion are not met.  The 
evidence does not show a severe hallux valgus condition 
equivalent to amputation of the great toe in either foot.  
The veteran can walk short distances at a moderate pace, 
ascend and descend stairs, and heel and toe walk.  The 
evidence also does not show operated hallux valgus with 
resection of the metatarsal head in either foot.  
Furthermore, the Board finds that the evidence does not show 
a moderate injury of the foot.  The veteran retains a level 
of function of the feet that does not rise to the level of 
moderate disability.  He is able to walk short distances at a 
moderate pace, climb stairs, and walk on his heels and toes.  
This level of symptomatology is less than moderate disability 
and thus does not warrant a compensable rating.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable original rating.  The evidence shows that the 
veteran can walk short distances at a moderate pace and can 
ascend and descend stairs without difficulty.  The veteran 
complains of foot pain, but this has not been attributed to 
the bunions.  The evidence does not show limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, or pain on motion sufficient to warrant an 
original compensable rating.

Accordingly, the Board finds that the criteria for a 
compensable original rating for bilateral bunions are not 
met.  The preponderance of the evidence is against the 
veteran's claim for a compensable original rating for 
bilateral bunions and the claim is denied.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5280, 5284 (2001).

III.  Entitlement to a compensable rating pursuant to 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.

The veteran has perfected an appeal on the issue of 
entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324 based upon multiple noncompensable service-connected 
disabilities.  The pertinent regulation provides that 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

However, this decision has established entitlement to an 
original compensable rating for the veteran's left knee 
disability.  A rating pursuant to 38 C.F.R. § 3.324 requires 
that the veteran's service-connected disabilities be rated 
noncompensably disabling and cannot be combined with any 
other rating.  Where, as here, the veteran has established a 
compensable rating for a service-connected disability, a 
claim for a compensable rating pursuant to 38 C.F.R. § 3.324 
cannot be allowed.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

Accordingly, the veteran's claim for entitlement to a 
compensable rating pursuant to 38 C.F.R. § 3.324 based upon 
multiple noncompensable service-connected disabilities is 
dismissed.  38 C.F.R. § 3.324 (2001).


ORDER

Entitlement to an original rating of 10 percent for a left 
knee disability is granted, as of June 1, 1999,.

Entitlement to a compensable original rating for bilateral 
bunions is denied.

The claim of entitlement to a compensable rating pursuant to 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

